DETAILED ACTION
1.	This office action is in response to applicant’s amendment filed on 3/22/2022.
	Claims 1, 15 have been amended and claims 22-25 are newly added claims.
	Claims 1-5, 12-15, 23-25 are pending in this present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is in complete since it is rewritten in an independent claim that is not including all of the limitations of the base claim and any intervening claims.  For-example, it has missed the limitation “a lighting device operatively associated with the radial extension of the access device; and at least one imaging device operatively associated with the radial extension of the access device.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2-5, 12-14 is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Norton et al U.S 10,278,730.
Claim 1: Norton et al disclose an imaging system for laparoscopic surgery{ see col. 5, lines 17-27, see figures 1-2) comprising: an access device (see col. 2, lines 43- 49} having an elongated body 12 defining at least one access port and including a racial extension 22 al a distal end thereof: a lighting device (see col. 5, lines 17-28} ,;and at least one imaging device (see col 5, lines 17-28).  It is noted that the procedures in figures 1-3,  6 do disclose the use of anchoring sutures to secure the access device in place during a surgical procedure. It would also be advantageous to reduce the number of access ports in the abdominal cavity while maintaining the same instrumentation and maneuverability of the instruments within the body cavity. More particularly, it would be advantageous to incorporate certain accessory devices, such as a camera, laser or light source into the access device itself, either integrally or by way of a modular attachment, in order to reduce the number of access ports employed during a surgical procedure (see col. 2, lines 30-40. Alternatively, the sealed adapter plug 40 can include an insert or integrally formed portion which defines plurality of instrument pathways 39A, 39B, 39C, each for accommodating the passage of an individual surgical instrument (e.g., a camera, scope, light, operating instrument, or other accessory as described herein) through the body 12 of the access port 10, and for guiding respective instruments into the patient's abdominal cavity 21 at select locations (see col. 9, lines 62-67, col. 10, lines 1-4).  Alternatively, it would have been obvious that the above description of Norton et al with a lighting device disposed within the radial extension and at least one imaging device disposed within the radial extension of the access device in order to facilitate for a better guiding respective instruments into the patient’s abdominal cavity at select location (see col. 9, lines 62-67, and col. 10, lines 1-4).
Claims 2-3: Norton et al disclose further comprising a lighting control module (for-example, a light source or lighting device, see col. 5, lines 17-28) far controlling the lighting device., further comprising a video corral module (for-example, a video device, a camera device, see col. 5, lines 17-28) for controlling the at least one imaging device.
Claims 4-5: Norton et al disclose further comprising an image steering device (for ~example, an optical imaging device, see col 5, lines 17-28) operatively associate
with the at-least one imaging device., further comprising at least one image display device (for-example, an image device, a video device, see col. 5, lines 17-28) for displaying video acquired by the at least one imaging device.
Claims 12-13: Norton et al disclose further comprising an insufflation channel for-example, an insufflate conduit 30, fig. 4, see col. 3, lines 26-35) defined through the port body on an opposite side of port body from radial extension., wherein the radial extension includes a lip (see fig 6, item 160) extending distally from a radially outward portion of the radial extension (it is noted that an anchoring region 122, fig. 6 is a similar structure as an anchoring region 22}, wherein the lip is outward of the imaging device cavity.
Claim 14: Norton et al disclose further comprising one or more irrigation channels defined through port body and the radial extension, such that one or more first irrigation openings (see annotated fig. 6, on page 7, the last action mailed out on 10/27/2021} are defined in the port body and one or mare second irrigation openings (see annotated fig. 6) are defined in the lip.

Allowable Subject Matter
Claim 15 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-24 are allowed over the arts of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23, 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771